DUFOUR, J.
The plaintiff, a divorced wife in whose favor a judgment of separation of property was rendered, sues to prevent the enforcement against her share of the community of a confession of judgment given by her husband to the defendant.
She alleges that the confession is the collusive result of a conspiracy to defraud her entered into by Bagneris and Schnell, and that no money was due.
The effect of the enforcement of the judgment would be to materially reduce, if not to wholly absorb the residum forming her interest in the community funds.
The defendant was the only witness. He was unable to testify from memory with any degree of accuracy as to his alleged claims against Schnell and he was ordered to produce his books. At the next hearing, he tendered a book and showed, in attempted corroboration of his original statement, entries made by him after the order of the court.
He stated that these entries were made from another hook and dray receipts which he Sailed to produce.
The attempted erasure of certain entries marked paid in Schnell’s name, the unexplained chargé for the same entry in both 1908 and 1909, and the fact that Schnell *24made frequent payments in 1909, taken in connection with the vague and unsatisfactory testimony of defendant, afford sufficient proof of the correctness of Mrs. Schneli’s suspicion.
November 7, 1910.
. Bagneries’ judgment against Schnell cannot be executed to the detriment of Mrs. Schnell’s interest in the community.
Judgment affirmed.